Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2, 5, 9, and 16 have been amended.
Claims 1, 4, 11, 18 and 20 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5 – 10, 12 – 17, 19, and 21 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss et al (U.S. Patent 7664670) in view of Gazen et al (U.S. PG Pub 20080114800) and in view of Stringer et al (U.S. Patent 8566714) in further view of Burgess et al. (US PGPub 2009/00633247 A1)
In regards to claims 2, 9, and 16, Weiss discloses (Claim 2) a system comprising; (Claim 9) a method comprising; (Claim 16) a non-transitory computer-readable medium storing instructions thereon, which, when executed by one or more processors, cause one or more processors to perform operations for generating a user interface for generating a user interface for presenting a predicted future standardized quality metric for a specific variant of a base product in a set of products, the operations, comprising (Weiss col. 14 lines 20-23, computer-readable media with computer executable instructions.): 
one or more computer processors; 
one or more computer memories; and
one or more components of a product rating aggregation and prediction service platform incorporated into the one or more computer memories, the one or more components configuring the one or more computer processors to perform operations for generating a user interface for presenting a predicted future standardized quality metric for a specific variant of a base product in a set of products, the operations comprising:
(Weiss discloses in col. 8 lines 26-28 where the system includes a host computer 10 such as a server computer, a network 11, a user terminal 12 and an array of terminals referenced as 13-15. Col. 8 lines 39-46 disclose where the host computer 10 transmits screens to the terminals 13-15 over network 11. Weiss col. 14 lines 20-33, computer-readable to carry or store data. Col. 9 lines 4-10 prompts the respondent and receives ratings for the existing product. This is done using a metric scale or a “line scale”. The system displays the rating and where the process is repeated for several different aspects of the existing product. Col. 9 lines 11-18 discloses where the system presents a new product and where the system receives from the respondent ratings on the predetermined scale used for the existing product. The Examiner is interpreting the predetermined scale to be equivalent to the instant application standardized metric.)
The following limitations have been rejected together. 
First, the Examiner references the specification (par. 0042) where the applicant has identified variants of a common base product and where rating information is applied to the variants of the products (such as other versions that share the same basic platform of fundamental features). “This ensures that the same computing rating or ranking is applied to the base product and its variant.”  The Examiner references the specification par. 0039 (d) where the applicant has provided examples of variants such as a different color for a car seat or different RAM/hard drive options for a laptop. 
The Examiner asserts the prior art of Weiss uses the terminology of aspects to describe variants of a product. The Weiss discloses in col. 7 lines 43-45 an example of a weight loss system and where the different aspects include that of diet center, staff, food, price, and instructional materials. The system asks a customer to rate the different components of the weight loss system.
The Examiner asserts, using broadest reasonable interpretation, that the applicant has not provided a distinct and specific definition for “variant.” The applicant has simply identified the variants as being that of a descriptive element of a base product and as such the Examiner is interpreting the variants of the claimed invention are equivalent to the aspects of the prior art of Weiss.  
With that said, Weiss discloses the following:
based on a similarity metric, each one of the variants in the group of variants of the base product comprising a different configuration version of the base product than the other variants in the group of variants; (Emphasis added see 103 analysis  Specifically, although the Examiner believes that Weiss discloses, in the broadest reasonable interpretation, that there is a base product and variations of the base product and that an analysis has been provided to disclose this feature, the Examiner has provided Stringer (see below) in order to teach the more conservative interpretation of this claimed feature.);
collecting a set of user reviews for the group of variants of the base product […], the set of user reviews comprising user scores that have different scoring scales from one another;
normalizing the set of user reviews based on a mean of the user scores and a standard deviation of the user scores;
generating the predicted future standardized quality metric for the specific variant of the base product based on the normalized set of user reviews; and 
communicating one or more display aspects for presentation in the user interface, the one or more display aspects including a representation of the predicted future standardized quality metric for the specific variant of a base product.  
(Weiss discloses in col. 8 lines 33-35 where user terminals are used to provide feedback about a product concept to the host computer 10. 
Col. 8 lines 59-61 where a respondent logs onto the system, the respondent receives and provides information that is used for concept and product development and to generate reports. 
Col. 8 lines 65-66, the invention first gathers data such as the respondent’s current practices and/or preferences on an existing product. 
Col. 9 lines 4-10 prompts the respondent and receives ratings for the existing product. This is done using a metric scale or a “line scale”. The system displays the rating and where the process is repeated for several different aspects of the existing product. 
Col. 9 lines 11-18 discloses where the system presents a new product and where the system receives from the respondent ratings on the predetermined scale used for the existing product. The Examiner is interpreting the predetermined scale to be equivalent to the instant application standardized metric. The process is repeated several times for different aspects of the new product. The Examiner is interpreting the ratings of a new product to be that of having sparse review data as the prior art is using the rating technique in the developing and testing of new products. The invention of Weiss is used in the facilitation of product and service development. (Col. 3 lines 61-62. Col.3 lines 65-67, col. 4 lines 1-8) discloses where the invention displays preferences for the new concept or product compared to their currently used favorites. How the idea stacks up against the respondent’s two current favorites. The Examiner asserts the comparison of an existing product to which the respondent is using compared to something new being developed. The Examiner asserts a new product in the development process would have sparse data as the purpose of invention in surveying respondents is to see if the respondent respond positively to the new idea. The invention of Weiss discloses where the system generates sample thresholds and norms for product performance based on similar products. The thresholds are the scores that successful products achieve (col. 6 lines 37-40). 
Col. 6 lines 43-50 where a concept developer and product developer are used in iterations of the concept and product features until the user of the system achieves the desired results. 
Col. 4 lines 30-31 where the invention provides a quantifiable prediction of customer acceptance to a new product. 
Col. 4 lines 57-61 disclose where the web-based survey technique using continuous metric scales which translates the survey results into readily understandable scores and automatic interpretation and reporting of the data. 
Col. 4 lines 65-68 where the understandable score based on the respondent’s ranking of a product that reliably predicts acceptance of the product. Weiss discloses in Col. 13 lines 30-33 where the respondent views each continuous metric scale successively so that the respondent can provide ratings for a first, existing product or concept, and then rate a new or different product or concept against the same scale.
Finally, although the above analysis addresses the generating limitation of the claim, in response to the applicant’s arguments received 7/6/2021 the Examiner has provided a more detailed explanation based on the citations provided above with additional citations to support the citations provided above.
Specifically, with regards to generating the future score for a variant that has sparse data based on how it compares against similar products having normalized scores, wherein users submit their review of a particular product, the system converts their reviews into normalized scores, and the normalized scores are used to develop new similar products that include different configurations to address the issues identified by the normalized scores.
Fig. 17- 20; Col. 7 Lines 53 – 64; Col. 9 Lines 26 – 34; Col. 13 – 14 Lines 53 – 19 wherein currently used products are scored and evaluated; 
Col. 3 Lines 41 – 62 wherein customer collected information on product experience is used to develop and test new products; 
Col. 4 Lines 17 – 31 wherein the invention facilitates the assessment of existing products and business for the development and improvement of future products; 
Col. 5 – 6 Lines 21 – 42 wherein scores are received from users and based on various types of scoring scales which are then normalized based on average user scores and deviation of user scores so that the normalized value can be compared against a standardized scale that determines where the reviews fall under, e.g., 200-300 Forget out it, 301-400 Not Ready for prime, …, 701-800 Customers are wild about it (or Excellent) and ranked so as to determine the likelihood of success of one product/service against other product/services having a particular level of successfulness/unsuccessfulness.  That is to say, based on how the reviewed instant product deviates from a successful product Weiss is able to determine if the instant could fair;
Col. 6 Lines 30 – 49 wherein the process of developing future products and making the necessary changes in order to improve the success of a future product is an iterative process that is based on the collection and analysis of existing, old, or previous products and using the results to determining how a future product, i.e. a product with sparse review data, can be improved on by improving the prior generation of the product, i.e. the future product is a variation that has a different configuration to that of the prior product(s) but is still in the same group of products.  
Col. 7 Lines 7 – 52 wherein an assessment is collected from customers on existing products and other similar products, i.e. pills, exercise, cookbooks, and the like, that are part of type of products, i.e. weight loss program, in order to use this data for assessing the success of future products, as discussed above; 
Col. 8 Lines 53 – 61 wherein the system collects information from groups of users to assist with the product development process discussed above.
Weiss col. 12 lines 1-15 provide an example where a series of continuous metric scales are used to present to the respondent and to review four different aspects of the new product. Weiss provides examples such as ease of use, speed, charm, and whether the respondent would recommend the product to friends. For each answer the system generates a score and displays the score. Col. 12 lines 56-57 where the system computes a score by taking the average of the total responses and multiplying by 100)
Weiss discloses a system/method and computer-readable media of predicting acceptance by customers or other respondents in a way that can be conducted manually or on a fully or partially automated basis. Col. 5 lines 48-53, the prior art algorithm is used to determine the likelihood of a customer or other respondents’ acceptance and trial of the new product. Using the algorithm, the system displays all the relevant data and scores on one understandable metric scale.  Weiss does not explicitly disclose any and all types of techniques used in analyzing collected data in customer ratings/rankings. 
To be more specific, Weiss does not explicitly disclose:
associating the product with a group of variants of the product, the group of variants being formed based on a similarity metric, each one of the variants in the group of variants of the product comprising a different configuration version of the product than the other variants in the group of variants; (Emphasis added)
Gazen par. 0070 discloses where data is extracted about products from a specific category of the web site’s catalog. Par. 0107 discloses where an analysis of a data in the same cluster is done using a similarity metric such as a cosine similarity. The Examiner asserts the prior art of Gazen provides examples of evaluating similarity between a product type such as a web site, however, the Examiner asserts the analysis to evaluate the similarity is the same process no matter what the product would be. The Examiner asserts the prior art of Gazen (par. 0127) is evaluating content look to determine if two segments are in the same cluster.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for Weiss to incorporate the features of Gazen in using similarity techniques in analyzing product contents and determining the clustering of similar items. The Examiner asserts in product development the collection and analysis of data is important in determining customer predictability and determining what products or 
The combination of Weiss/Gazen teaches where information is collected regarding how users view a product and/or how well users rate the concept of a product. The combination takes into the consideration the collected data to analyze the similarity of the products. The combination teaches where the collected data is identifying key information regarding different aspects of the product, however, the prior art does not explicitly refer to the different aspects as a configuration of the product. 
To be more specific, the combination of Weiss/Gazen does not explicitly teach:
associating the product with a group of variants of the product, the group of variants being formed based on a similarity metric, each one of the variants in the group of variants of the product comprising a different configuration version of the product than the other variants in the group of variants;
(Emphasis added)
Stringer discloses in col. 3 line 28 where a base product is a vehicle.  Col. 5 lines 37-40 where “accessory”, “part” and “product” is a supplemental component of object that is utilized within a vehicle. Col. 5 lines 54-56 where the vehicle identifying information includes that of the year, make, model, sub model, etc. Lines 56-60 where a user uses a configurator to add accessories to a vehicle to preview what a vehicle looks like with the selected accessories. Col. 7 lines 28-30 where the invention is used for rapid and organized production and deployment of vehicle configurators. 
Weiss/Gazen to incorporate the features of Stinger in providing a system which provides the user with an interface to add accessories to a base product such as a vehicle (product).  The Examiner asserts, the combination teaches where the invention configurator information is collected and where the system collects user data and collects and analyzes data in order to understand what features are highly rated and acceptable by customers.  The combination assists organizations in clearly understanding features that are acceptable and other features that are not so as to manage different configurations for products (vehicle). 
The combination of Weiss, Gazen and Stringer discloses a system and method of utilizing various scoring metrics based on different scoring scales from a plurality of users in order to provide a normalized score for a product/service.  Despite the combination of Weiss, Gazen and Stringer disclosing the collection and normalization of information from a plurality of sources, i.e. users, the combination of Weiss, Gazen and Stringer fails to explicitly disclose whether information can be collected from other source types, e.g., other websites.
To be more specific, the combination of Weiss, Gazen and Stringer fails to explicitly disclose:
collecting a set of user reviews for the group of variants of the base product from different websites, the set of user reviews comprising user scores that have different scoring scales from one another.
Burgess, which is also directed towards the normalization of product reviews in order to provide a standardized rating of a product, further teaches that it is old and well-known in the art to collect ratings/reviews from a plurality of users across a plurality of websites and normalizing the reviews into an overall rating.  Burgess teaches that the quality of overall ratings is improved as information can be collected from a wider range of audiences and by normalizing the ratings a practitioner of the invention would be able to better understand the quality of a product/service.
(For support see: Abstract; ¶ 4, 5, 34, 39, 40, 47, 62)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to collect information from a plurality of websites and normalizing the collected information in order to provide an overall rating of a product, as taught by Burgess, in the product rating system and method of the combination of Weiss, Gazen and Stringer as this would increase the knowledgebase that can be used about how individuals feel about a product/service, resulting in the quality of overall ratings to improve, while also recognizing that various sources may use different scoring schemes and, consequently, implement a normalization function so that an overall rating can be provided to consumers and, therefore, have a better understanding of the quality of a product. 
In regards to claims 3, 10, and 17, the combination of Weiss, Gazen, Stringer, and Burgess discloses the system of claim 2 (the method of claim 9; the non-transitory computer-readable storage medium of claim 16), wherein the identifying of the specific variant of the base product in the set of products based on the specific variant 
(The invention of Weiss discloses where the system generates sample thresholds and norms for product performance based on similar products. The thresholds are the scores that successful products achieve (col. 6 lines 37-40). Col. 6 lines 43-50 where a concept developer and product developer are used in iterations of the concept and product features until the user of the system achieves the desired results. Col. 4 lines 30-31 where the invention provides a quantifiable prediction of customer acceptance to a new product. The Examiner asserts the comparison of an existing product to which the respondent is using compared to something new being developed. The Examiner asserts a new product in the development process would have sparse data as the purpose of invention in surveying respondents is to see if the respondent respond positively to the new idea. Col. 12 lines 1-2 rate the new idea on a series of continuous metric scales. )
In regards to claims 5, 12, and 19, the combination of Weiss, Gazen, Stringer, and Burgess discloses the system of claim 2 (the method of claim 9; the non-transitory computer-readable storage medium of claim 16), wherein:
(Claim 5)
the operations further comprise training a machine-learning model using features derived from an aggregation of review data generated from historical time series data corresponding to the user reviews; and
the generating of the predicted future standardized quality metric includes applying the machine-learning system to the normalized set of reviews;
(Claim 12)
the method of claim 9, wherein the generating of the predicted future standardized quality metric includes applying a machine-learning system that is trained using features derived from an aggregation of review data generated from historical time series data corresponding to the user reviews
(Claim 19)
the non-transitory computer-readable storage medium of claim 16, wherein the generating of the predicted future standardized quality metric includes applying a machine-learning system that is trained using features derived from an aggregation of review data generated from historical time series data corresponding to the user reviews
(Weiss col. 12 lines 1-15 provide an example where a series of continuous metric scales are used to present to the respondent and to review four different aspects of the new product. Weiss provides examples such as ease of use, speed, charm, and whether the respondent would recommend the product to friends. For each answer the system generates a score and displays the score. Col. 12 lines 56-57 where the system computes a score by taking the average of the total responses and multiplying by 100. Gazen discloses in par. 0031 relational learning approaches and where the leaning methods include a probabilistic relation model (PRM) technique. The Examiner is interpreting the relational learning approaches as equivalent to the machine learning of the instant application. The technique starts with data already in relational format. (Historical data).; Burgess – Abstract; ¶ 4, 5, 34, 39, 40, 47, 62 wherein historical information, i.e. products that have reviews, are searched for and collected from a plurality of websites, along with time information, in order to perform the normalization process and overall rating determination).
In regards to claims 6, 13, the combination of Weiss, Gazen, Stringer, and Burgess discloses the system of claim 5 (the method of claim 9), wherein the generating of the predicted future standardized quality metric performed on-demand from a scoring record that is constructed from the features derived from the variant clusters upon a query corresponding to the specific variant of the base product being received.  
(Weiss col. 12 lines 1-15 provide an example where a series of continuous metric scales are used to present to the respondent and to review four different aspects of the new product. Weiss provides examples such as ease of use, speed, charm, and whether the respondent would recommend the product to friends. For each answer the system generates a score and displays the score. Col. 12 lines 56-57 where the system computes a score by taking the average of the total responses and multiplying by 100. Col. 13 lines 1-10 show the scores and the ranges which defines what the scores mean regarding the ratings from the respondents regarding the product development. The Examiner is interpreting the rating scale and the table showing what each range of the ratings mean is equivalent to the standardized quality metric. Gazen par. 0022-23 similarity of distance metric. Average distance between clusters.)
In regards to claims 7, 14, and 21, the combination of Weiss, Gazen, Stringer, and Burgess discloses the system of claim 2 (method of claim 9; the non-transitory computer-readable storage medium of claim 16), the operations further comprising 

modifying the predicted future standardized quality metric based on the predicted aggregate sentiment rating.   
(Weiss, Fig. 15 and col. 13 lines 20-21 questions presented to gauge the attitude of the respondent. Col. 12 lines 50-64 where the host computer calculates a score by recording a number for each response on the continuous metric scale to questions about the new product concept. Col. 13 lines 1-10 display what the different scores mean based on the scores. The Examiner asserts the table is identifying the respondents’ sentiment about the new product concept. Col. 12 lines 56-57 where the system computes a score by taking the average of the total responses and multiplying by 100. Col. 13 lines 1-10 show the scores and the ranges which defines what the scores mean regarding the ratings from the respondents regarding the product development. The Examiner is interpreting the rating scale and the table showing what each range of the ratings mean is equivalent to the standardized quality metric. Gazen par. 0022-23 similarity of distance metric. Average distance between clusters. Gazen discloses in par. 0031 relational learning approaches and where the leaning methods include a probabilistic relation model (PRM) technique. The Examiner is interpreting the relational learning approaches as equivalent to the machine learning of the instant application. The technique starts with data already in relational format. (Historical data).)
In regards to claims 8, 15, the combination of Weiss, Gazen, Stringer, and Burgess discloses the system of claim 5 (method of claim 12) wherein the one or more display aspects includes a display of one or more reasons for the generation of the 
(Weiss discloses in col. 13 lines 30-33 where the respondent views each continuous metric scale successively so that the respondent can provide ratings for a first, existing product or concept, and then rate a new or different product or concept against the same scale. Col. 12 lines 50-64 where the host computer calculates a score by recording a number for each response on the continuous metric scale to questions about the new product concept. Col. 13 lines 1-10 display what the different scores mean based on the scores. The Examiner asserts the table is identifying the respondents’ sentiment about the new product concept.)
In regards to claims 22 and 23 the claims have been rejected together in view of the combination of Weiss, Gazen, Stringer, and Burgess.
Claim 22. (Currently Amended) The method of claim 9, wherein the similarity metric is found by applying a machine- trained model trained with pairs of products in each group.  
Claim 23. (Currently Amended) The method of claim 9, wherein at least one of the groups is combined from a plurality of smaller groups based on an average distance between all possible pairs in the smaller groups being less than a predetermined value.  
(Gazen, par. 0107 discloses where an analysis of a data in the same cluster is done using a similarity metric such as a cosine similarity. Gazen discloses in par. 0031 relational learning approaches and where the leaning methods include a probabilistic relation model (PRM) technique. Par. 0022 discloses a similarity or distance metric.)
In regards to claim 24, the combination of Weiss, Gazen, Stringer, and Burgess discloses the method of claim 9, further comprising determining an uncertainty parameter pertaining to the standardized quality metric; and, 
based on the uncertainty parameter transgressing a predetermined value, providing the representation of the predicted future standardized quality metric as a range of values instead of as a single value.
(Gazen discloses in par. 0097 a probability distribution. The algorithms assign probabilities to all values in this exponentially large domain. The Examiner is interpreting the distribution being that of more than one value.)  
In regards to claim 25, the combination of Weiss, Gazen, Stringer, and Burgess discloses the method of claim 9, wherein the generating of the predicted future quality metric of the product is further based on a normalized set of expert reviews.
(Gazen discloses in where the assumption is made that these probabilities are independent and their product is assigned to (s0,s1) and normalized to account for the lengths of the two sequences. Par. 0089 discloses where the learning technique is used to model an expert. If the expert’s output is real-valued (cosine similarity) its distribution is assumed to be normal distribution parameters are learned from training data. )
Response to Arguments
Applicant’s arguments filed on 12/23/2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. § 103(a)
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Marx et al. (US Patent 9,396,490 B1); Daoux Chen (CN 102426686 A); Basak et al. (Analyzing hotel star ratings on third-party distribution websites) – which are directed towards the normalization of scores provided from various users using different scoring scales
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/18/2022